DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 7-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 3-4, 7-14 and 16-22 are allowed as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially a second charge state parameter obtaining part for obtaining a second charge state parameter value correlated with a charge state of the second electric storage device; and a burden rate setting part for setting a burden rate, which is a ratio of a burden share of the second electric storage device with respect to the electric power necessary for changing the vehicle speed, based on the second charge state parameter value, wherein the control device drives the electric power conversion circuit so that, during the powering operation, a share according to the burden rate among the electric power necessary for changing the vehicle speed is discharged from the second electric storage device of independent claim 1 and wherein the requested electric power calculation part calculates the requested electric power by summing inertial electric power, which is electric power that needs to be supplied to the motor generator for changing the vehicle speed, cruise electric power, which is electric power that needs to be supplied to the motor generator for maintaining the vehicle speed, and auxiliary equipment electric power, which is electric power that needs to be supplied to vehicle auxiliary equipment of independent claims 4 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836